MEMORANDUM OPINION
                                           No. 04-11-00738-CV

                                      IN RE Victor SOTELO, JR.

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Sandee Bryan Marion, Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: November 9, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 10, 2011, relator filed a petition for writ of mandamus. The court has

considered relator’s petition for writ of mandamus and is of the opinion that relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R.

APP. P. 52.8(a).

                                                                    PER CURIAM




1
  This proceeding arises out of Cause No. 08-1776-CV, In the Interest of V.T.S., A Child, pending in the 25th
Judicial District Court, Guadalupe County, Texas, the Honorable Dwight E. Peschel presiding. However, the order
complained of was signed by the Honorable Linda Z. Jones, presiding judge of the County Court at Law, Guadalupe
County, Texas.